CLD-125                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 22-1232
                                       ___________

                              IN RE: GERALD BUSH,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
            (Related to E.D. Pa. Civ. Nos. 2-18-cv-05659 & 2-20-cv-05631)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   April 14, 2022
               Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                              (Opinion filed April 22, 2022 )
                                       _________

                                        OPINION*
                                        _________
PER CURIAM

       Petitioner Gerald Bush seeks a writ of mandamus in connection with a civil rights

action he brought in the United States District Court for the Eastern District of

Pennsylvania against the Philadelphia Redevelopment Authority (PRA) and two of its

employees. For the reasons that follow, we will deny the mandamus petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of [our . . . jurisdiction] and agreeable to

the usages and principles of law.” The remedy is “a drastic one, to be invoked only in

extraordinary situations.” United States v. Santtini, 963 F.2d 585, 593 (3d Cir. 1992). To

justify the use of this extraordinary remedy, Bush must show that he has both a clear and

indisputable right to the writ and no other adequate means to obtain the relief desired.

See Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992). He has not made this

requisite showing.

       In November 2020, Bush filed a complaint pursuant to 42 U.S.C. § 1983 alleging

that defendants took his property located at 5108 Chester Avenue, Philadelphia, without

due process of law, and seeking “just compensation” under the Fifth Amendment. After

initial screening, the District Court entered an order on January 11, 2021, granting Bush’s

motion to proceed in forma pauperis and dismissing the complaint with prejudice as

frivolous and malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).1 See ECF No. 7. The

Court directed Bush to show cause why he should not be enjoined “from filing any more

civil actions concerning the identical, untimely allegations” raised in the complaint. Id.

       Bush filed a response to the show cause order. He subsequently filed a series of

motions which were disposed of by the District Court. Then, in June 2021, Bush filed




1
  The District Court found that the claims were barred by res judicata after determining
that Bush had asserted the same claims in a separate complaint which had already been
dismissed. See E.D. Pa. Civ. No. 2-18-cv-05659.
                                               2
two motions to file an amended complaint; a month later, he filed a motion for

permission to file a summary judgment motion. See ECF Nos. 17-19. The District Court

directed the defendants to respond to these motions. The defendants’ response was filed

on October 8, 2021. See ECF Nos. 20 & 21. The motions remain pending in the District

Court.

         Before us is Bush’s petition for a writ of mandamus alleging undue delay in the

adjudication of his motions in the District Court. An appellate court may issue a writ of

mandamus on the ground that undue delay is tantamount to a failure to exercise

jurisdiction, Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), but the manner in which a

court controls its docket is discretionary, In re Fine Paper Antitrust Litig., 685 F.2d 810,

817 (3d Cir. 1982). It has been six months since the defendants filed their response to the

motions. We do not believe that the delay warrants the “drastic remedy” of mandamus

relief. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). We

have full confidence that the District Court will rule on the motions within a reasonable

time.2

         Accordingly, we will deny the petition for a writ of mandamus.




2
  To the extent that the mandamus petition can be liberally construed to request an order
directing the District Court to compel the defendants to answer the complaint, mandamus
relief is not warranted. See Madden, 102 F.3d at 79 (recognizing that mandamus is
appropriate where the petitioner has “no other adequate means” to obtain the relief
requested, and a “clear and indisputable” right to issuance of the writ).
                                              3